Case 1:18-cv-03368-RLY-MPB Document 31 Filed 08/13/19 Page 1 of 3 PageID #: 178



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  CHRISTOPHER MCCALLEY and MARI-                     )
  LYN MCCALLEY, Individually and as Par-             )
  ents of PATRICK MCCALLEY, Deceased,                )    Case Number: 1:18-cv-3368-RLY-MPB
                                                     )
                                                     )
  Plaintiffs,                                        )
                  v.                                 )
                                                     )
  CARMEL CLAY SCHOOL CORPORA-                        )
  TION, doing business through the Board of          )
  School Trustees of the Carmel Clay Schools,        )
  CARMEL HIGH SCHOOL, CITY OF CAR-                   )
  MEL, TOBY STEELE, NICHOLAS WAHL,                   )
  and CARMEL POLICE OFFICER PHIL                     )
  HOBSON,                                            )
                                                     )
                                     Defendants.     )

                        Agreed Motion to Amend Case Management Plan

         Plaintiffs Christopher McCalley and Marilyn McCalley, Individually and as Parents of

 Patrick McCalley, respectfully move the Court for leave to amend the parties' Case Manage-

 ment Plan. (A copy of the Amended Case Management Plan, as proposed by the parties, is at-

 tached hereto as Exhibit A.) In support of this motion, Plaintiffs state as follows:

         1.      On January 28, 2019, [Docket No. 17] the Court approved the parties' origi-

 nal Case Management Plan as submitted.

         2.      No requests to enlarge or amend the Case Management Plan have been made

 prior to this date.

         3.      The parties are still engaged in active discovery. The Plaintiffs depositions were

 taken on July 11, 2019, and three of the witness depositions are scheduled for July 29, 2019.

 Plaintiffs’ deposition schedules were affected by Plaintiff Marilyn McCalley having surgery.
Case 1:18-cv-03368-RLY-MPB Document 31 Filed 08/13/19 Page 2 of 3 PageID #: 179



        4.      The Defendants Carmel High School, Carmel Clay School Board and Toby Steele

 recently answered Plaintiffs’ interrogatories and a request for production on June 28, 2019, and

 supplementation of that discovery is expected. Plaintiffs will require additional discovery based

 upon those answers prior to deposing the Defendants or engaging in mediation.

        5.      Because the discovery will take at least more six months to complete, the parties

 have agreed that the remaining deadlines in the current case management plan should be en-

 larged, including the deadline for mediation.

        6.      In addition, several witnesses have also made an emotional plea not to be deposed

 in this case to counsel. The parties have not noticed this family for deposition but it is apparent

 to Plaintiffs that at least two of them will still need to be deposed following the depositions of the

 Defendants.

        7.      In light of the current and impending discovery, Plaintiffs and Defendants have

 conferred with one another and have agreed on submitting the Amended Case Management Plan,

 attached hereto as Exhibit A, for the Court's consideration and approval.

        8.      This motion is made in good faith and not for the purposes of undue delay.

        For the foregoing reasons, Plaintiffs respectfully request that the Court approve the

 amended case management plan attached in Exhibit A.

                                                       Respectfully submitted,

                                                       FLYNN & SULLIVAN, PC

                                                       /s/ Sheila M. Sullivan
                                                       Sheila M. Sullivan, Atty No. 14551-49
                                                       Attorney for Plaintiffs
                                                       sheila@fstrial.com
Case 1:18-cv-03368-RLY-MPB Document 31 Filed 08/13/19 Page 3 of 3 PageID #: 180



                                  CERTIFICATE OF SERVICE
         The undersigned hereby certifies that, on this 13th day of August, 2019, a copy of the
 foregoing was filed electronically. Notice of this filing will be sent to the following parties by
 electronically by operation of the Court’s CM/ECF system.

  Paul T. Belch                                      Liberty L. Roberts
  Travelers Staff Counsel of Indiana                 Church Church Hittle & Antrim
  pbelch@travelers.com                               lroberts@cchalaw.com




                                                /s/ Sheila M. Sullivan______________________
                                                Sheila M. Sullivan


 FLYNN & SULLIVAN, P.C.
 8910 Wesleyan Road, Suite C
 Indianapolis, IN 46268
 Telephone: 317-660-4770
 Facsimile: 317-660-4765
 Email: sheila@fstrial.com
